Citation Nr: 0005467	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-08 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to financial assistance for the purchase of an 
automobile and/or adaptive equipment for an automobile.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


REMAND

The veteran had active service from April 1948 to April 1964.

This appeal arises from a January 1998 rating decision issued 
by the Oakland, California, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied the veteran's claim 
for assistance in acquiring an automobile with adaptive 
equipment or for adaptive equipment only.  In written 
statements and in testimony at a personal hearing at the RO 
in February 1999, the veteran has argued that he should 
qualify for special automobile adaptive equipment because he 
has, in essence, a loss of use of one or both of his lower 
extremities in accordance with the governing regulation at 
38 C.F.R. § 3.808(b)(1)(i) (1999).

At present, the veteran is in receipt of a 100 percent 
evaluation for heart disease, a 50 percent evaluation for 
bilateral arteriosclerotic peripheral vascular disease, 
a 40 percent evaluation for diabetic peripheral neuropathy of 
the right leg, a 40 percent evaluation for diabetic 
peripheral neuropathy of the left leg, a 40 percent 
evaluation for diabetes mellitus with diabetic retinopathy, 
a 40 percent evaluation for bilateral hearing loss, a 
10 percent evaluation for diabetic peripheral neuropathy of 
the left arm, a 10 percent evaluation for diabetic peripheral 
neuropathy of the right arm, and a 10 percent evaluation for 
tinnitus.  He has a combined 100 percent evaluation effective 
from November 1993.  He has also been found entitled to 
special monthly compensation (SMC) under 38 U.S.C.A. 
§ 1114(s) on account of having 100 percent disability and 
sufficient additional disability independently ratable at 
60 percent.  This warrants the payment of special monthly 
compensation at the housebound rate.

The essential question presented by the veteran in this 
appeal is whether he has suffered the loss of use of his feet 
sufficient to warrant the provision of an automobile and/or 
automobile adaptive equipment.

In May 1999 the veteran was accorded an examination for 
disability evaluation purposes.  The examiner was requested 
to offer an opinion as to whether or not the veteran would be 
equally well served by amputations with prosthesis.

In a memorandum dated in July 1999, the hearing officer noted 
that the opinion provided in the May 1999 examination report 
was not helpful in evaluating the veteran's claim for an 
automobile allowance.  The veteran was scheduled for another 
examination and the examiner was requested to provide 
opinions as to the severity of neuropathy and peripheral 
vascular disease of the veteran's legs and whether or not the 
veteran would be equally well served by amputations with 
prosthesis.

In a supplemental statement of the case dated in September 
1999, the hearing officer noted that the opinions provided in 
examinations reports of May 1999 and July 1999 were not 
responsive to the hypothetical question of whether or not the 
veteran's service-connected lower extremity symptomatology 
was so severe that the veteran has no remaining effective 
function of either leg which would not be equally well served 
by an amputation with prosthesis.  The hearing officer 
nonetheless held that the objective findings, symptomatology 
and remaining functioning of balance and propulsion for each 
lower extremity were sufficient to conclude that the veteran 
did not have loss of use of either foot.  

As the hearing officer correctly pointed out, the relevant 
inquiry is not whether amputation is warranted but whether 
the appellant has effective function remaining other than 
that which would be equally well served by an amputation with 
use of a suitable prosthetic appliance.  See 38 C.F.R. 
§§ 3.350(a)(2), 4.63.  Additionally, in accordance with 38 
C.F.R. § 4.40, the Board is required to consider the impact 
of pain in making its determination, see Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997), and articulate how pain on use 
was factored into its decision, see DeLuca v. Brown, 8 Vet. 
App. 202, 208 (1995).

When rendering a decision, the Board must rely solely on 
independent medical evidence in reaching its determinations.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (medical conclusions must 
be based on independent medical evidence and not the internal 
medical expertise of the Board members).  The Board may not 
rely on its own medical speculation in determining whether or 
not the veteran has any effective function of the lower 
extremities which would not be equally well served by an 
amputation with prosthetic appliance or whether or not the 
veteran's balance and propulsion could be accomplished 
equally well by amputation stump with prosthesis.

In Stegall v. West, 11 Vet. App. 268, 270 (1998), the United 
States Court of Veterans Appeals held that a remand was 
necessary because the veteran's medical examination was 
inadequate.  The Board finds that the medical examinations in 
this case are inadequate inasmuch as the examiners did not 
provide opinions which were responsive to the question as to 
whether the appellant has effective function remaining other 
than that which would be equally well served by an amputation 
with use of a suitable prosthetic appliance.

Accordingly, the Board finds that the issue of entitlement to 
assistance in acquiring an automobile and/or specially 
adaptive automotive equipment should be REMANDED to the RO 
for the following action:

1.  The veteran must be offered the 
opportunity of submitting any additional 
evidence or argument he may have in 
support of his claim for an automobile or 
specially adaptive automobile equipment.

2.  After completion of the above, the RO 
should refer the claims folder to the VA 
physician who conducted the July 30, 
1999, VA examination of the feet.  As 
before, this physician should conduct a 
comprehensive review of the clinical 
evidence on file regarding the condition 
of the veteran's lower extremities.  The 
physician should offer an opinion, with 
supporting analysis, as to what, if any, 
function of the lower extremities 
(balance, propulsion, etc.) the veteran 
currently has that would not be equally 
well served by an amputation stump with 
use of a suitable prosthetic appliance 
(the question presented is not whether 
one or both of the veteran's legs is in 
sufficiently poor condition that 
amputation is warranted).  Considering 
that the veteran has moderately severe 
diabetic peripheral neuropathy of both 
legs with impairment of strength, 
sensation, and position sense coupled 
with peripheral vascular disease of both 
lower extremities, would the veteran be 
equally well off with amputations and 
replacement with suitable prosthesis in 
terms of overall functionality and use?  
The physician should consider the impact 
of pain in making such a determination.  
If after review of the claims file, this 
physician feels that he cannot answer 
this question without another physical 
examination of the veteran, then the 
veteran should be scheduled for 
examination.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the medical opinion to ensure that 
it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall, supra.

4.  The RO should then adjudicate the 
veteran's implied claim for SMC based on 
loss of use of both lower extremities and 
the veteran's claim for an automobile 
and/or specially adaptive automotive 
equipment.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supple-mental statement of the case and 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if in order.  No action is required by 
the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


